Citation Nr: 0529796	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus (with associated residual disorders of peripheral 
neuropathy involving the feet, left eye blindness, and 
hypertension), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in January 2005, 
when it determined that a remand of the claim was necessary 
for the completion of additional development prior to 
appellate review.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
with a decision on this matter herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Service department records indicate that during his 
period of active service in the Vietnam Era, the veteran 
served on a ship that, at times, was located in the waters 
offshore of the Republic of Vietnam, but these records do not 
establish that the veteran's conditions of service involved 
any duty or visitation on shore within the Republic of 
Vietnam during that period.

3.  The competent medical evidence of record reveals that 
currently diagnosed type II diabetes mellitus was not 
documented during active service and until more than one year 
thereafter, and does not demonstrate that this disease is 
otherwise etiologically related to active service, including 
as the result of herbicide exposure.




CONCLUSION OF LAW

Type II diabetes mellitus (with associated residual 
conditions of peripheral neuropathy involving the feet, left 
eye blindness, and hypertension) was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters from 
VA to the veteran, dated in September 2002 and January 2005 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that complete VCAA notice in this case 
may only have been provided to the veteran after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  To that end, the 
second VCAA letter, dated in January 2005, was provided to 
the veteran by the Appeals Management Center, after the 
Board's January 2005 remand of this matter.  The veteran was 
then afforded an opportunity to respond to this notice, and 
after the accumulation of additional evidence, the RO, via 
the AMC, subsequently reviewed the veteran's claim and issued 
a supplemental statement of the case to him in July 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and personnel 
records, as well as other service department records, are 
associated with the claims file.  In addition, the claims 
file also includes all pertinent and available medical 
treatment records identified and/or provided by the veteran.  

The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis 
added).  In this case, a VA examination was not provided for 
the claim decided herein.  The Board finds, however, that a 
current VA examination is not indicated at this time, because 
there is no documentation as to a chronicity of complaints, 
manifested symptomatology, diagnosis, or treatment 
attributable to diabetes mellitus that occurred during the 
veteran's period of active service or shortly thereafter, and 
even the veteran indicates that he received no medical 
treatment for this disease until the mid-1980's.  As such, 
any opinion obtained after current medical examination would 
necessarily be speculative, based entirely on the veteran's 
own history of symptoms.  See 38 C.F.R. § 3.159(c)(4) (2004). 

At this time, the veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide this claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

In addition to the above considerations, the RO evaluated the 
pending claim for service connection as due to herbicide 
exposure.  On December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001 became law.  See Pub. L. No. 
107-103, 115 Stat. 976 (2001).  This law included substantive 
changes to 
38 U.S.C.A. § 1116 (West 2002), as pertaining to the 
presumption of service connection for diseases associated 
with exposure to certain herbicide agents.  Accordingly, 
effective January 1, 2002, a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam era (from January 9, 1962 to May 
7, 1975) is presumed to have been exposed to herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309.  

The term "herbicide agent" is defined as a chemical in an 
herbicide used in support of United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, but is specifically limited to: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6) (2004).

Moreover, for veterans who had service within the Republic of 
Vietnam, the Vietnam era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive.  
See 38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) 
(2004).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2004).  VA's Office of General Counsel (General Counsel) 
states that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in 
Vietnam) requires that an individual must actually have been 
physically present within the boundaries of the Republic.  
See VAOPGCPREC 27-97.  Specifically, VA's General Counsel 
holds  that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Moreover, service on 
a deep-water naval vessel in waters off of the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. 
§ 101(29)(A).  Id.  VA's General Counsel also specifies in 
this opinion that the term "service in Vietnam" does not 
include the service of a Vietnam era veteran whose only 
contact with Vietnam occurred via the flying of high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  

Therefore, a veteran who, during active military, naval, or 
air service, is construed to have served within the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Accordingly, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, then the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002) and 38 C.F.R. § 3.307(d) (2004) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2004).

Importantly, the Secretary of Veterans Affairs (Secretary) 
has further determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-
41,449 and 61 Fed. Reg. 57,586-57,587 and 57,589 (1996); 
Notice, 64 Fed. Reg. 59,232-59,243 (1999); Notice, 67 Fed. 
Reg. 42,600-42,608 (2002); and Notice, 68 Fed. Reg. 27,630-
27,641 (2003).  The Secretary's list of diseases excluded 
from presumptive service connection due to herbicide exposure 
thus currently includes the following: hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
chronic lymphocytic leukemia); abnormal sperm parameters and 
infertility; Parkinson's disease and parkinsonism; 
amyotrophic lateral sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity (excluding type II diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tract tumors; brain tumors; AL amyloidosis (also referred to 
as primary amyloidosis); endometriosis; adverse effects on 
thyroid homeostasis; and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Id.

Notwithstanding the foregoing presumptive provisions as 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), however, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Moreover, if a claim for service connection cannot be 
established in relation to herbicide exposure under either of 
the above methods, then VA must still evaluate the claim in 
accordance with the other direct and presumptive service 
connection standards as available under the law.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, a disorder that is found to be proximately due to or 
the result of another service-connected disease or injury 
also warrants service connection.  38 C.F.R. § 3.310(a) 
(2004).  As well, service connection may also be established 
under 38 C.F.R. § 3.310(a) for the aggravation of a 
nonservice-connected disorder by a service-connected 
disability, to the extent of such aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A claim for service 
connection may therefore be granted on a secondary basis if 
the disease or disorder is sufficiently shown to be related 
to another, previously service-connected disability.  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the currently 
claimed disorder.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis of the Claim

The Board initially notes that it has reviewed, considered, 
and weighed the probative value of all of the evidence of 
record in support of this claim, including but not limited to 
the contentions of the veteran and his representative, his 
service medical, personnel, and department records, and VA 
medical reports dated from approximately May 2001 to 
September 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decisions, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence, including that 
submitted by the veteran, however, will be addressed and/or 
summarized where appropriate.  

The record shows that the veteran had honorable service with 
the United States Navy from December 1963 to August 1974.  
His service records reflect that his military occupational 
specialty was equivalent to that of an ordnance mechanic.  He 
reports that during his period of service, he served on the 
USS Shangri-La, which traveled to Vietnam and made a port 
call in DaNang on one occasion as part of a classified 
mission, where the veteran and two other crewmen had to 
disembark in order to load two nuclear weapons onto the ship.  
The veteran's Form DD-214 records of separation from service 
confirm that he had Vietnam service, but do not reflect that 
he was involved in combat or was otherwise required to be on 
shore during this portion of his active service (although 
they do indicate that he completed a weapons loading course 
in June 1965 and that he attended a nuclear weapons training 
course in September 1969).  

The Board notes that the RO undertook extensive development 
in order to determine whether the veteran actually had any 
service or visitation on shore within the Republic of Vietnam 
during his period of active service.  In October 2002, the 
National Personnel Records Center (NPRC) reported that it was 
unable to determine whether the veteran had any in-country 
service within the Republic of Vietnam, but that it was able 
to confirm that the veteran was stationed aboard the USS 
Shangri-La (CVA 38), an aircraft carrier, during his period 
of active service.  The NPRC further reported that the ship 
was located in the official waters of Vietnam from: April 10, 
1970, to May 2, 1970; May 9, 1970 to May 12, 1970; June 13, 
1970, to July 4, 1970; July 28, 1970, to August 19, 1970; 
August 30, 1970, to September 30, 1970, and from October 20, 
1970, to November 7, 1970.  

In late October 2002, the RO obtained a ship's history for 
the USS Shangri-La.  This report stated that from 1961 to 
1970, the ship alternated between deployments to the 
Mediterranean and the western Atlantic.  On June 30, 1969, 
the ship was redesignated as an antisubmarine warfare 
aircraft carrier (CVS-38), and thereafter, was sent to the 
western Pacific after an absence of 10 years.  The ship 
returned to the United States on December 16, 1970, and was 
then decommissioned on July 30, 1971.  Although other 
geographical areas were cited in the report, there was no 
specific mention in this history as to any activities of the 
ship within the Republic of Vietnam during this time frame.  

In April 2003, the veteran submitted Internet information 
regarding another veteran's experience on the USS Shangri-La 
(recorded as beginning in 1970).  This veteran reported that 
the ship traveled up and down the Gulf of Tonkin (off of the 
coast of Vietnam) and also had duties within Subic Bay (near 
the Philippines).  He also stated that on one occasion (date 
not reported), the ship docked in DaNang to pick up aircraft 
elevator cable and shipyard workers heading to Subic Bay.    

The RO also contacted the National Archives and Records 
Administration (NARA) in order to have the deck logs of the 
USS Shangri-La searched for the period that the NPRC had 
reported that it was within the official waters off the coast 
of the Republic of Vietnam during the veteran's active 
service (from April 1970 to November 1970).  The RO requested 
that NARA determine whether the ship made any port calls in 
Vietnam during that time, and if so, it was to then ascertain 
as to whether any individuals were permitted to disembark 
from the ship at that time for purposes of liberty, to load 
nuclear weapons, or for any other purpose.  

NARA sent an official response to the RO's request in January 
2005, reporting that it had searched the ship's deck logs for 
the requested time period.  NARA stated that the ship's deck 
log did not provide information placing the veteran aboard 
the ship, nor did it indicate the names of individuals who 
departed the ship or who may have set foot in Vietnam, nor 
would it have provided any other personnel-related 
information concerning the veteran.  NARA further stated, 
however, that the USS Shangri-La was anchored in DaNang 
Harbor on one occasion, but that there was no reference in 
the deck log entry to any individuals departing or arriving 
aboard the ship at that time.  That deck log entry, dated for 
June 21, 1970, was enclosed for review.  This entry shows 
that on that date, at around 7:00 p.m., the ship entered the 
territorial waters of South Vietnam, and then entered DaNang 
Harbor.  The report then indicates that by 7:30 p.m., the 
ship had passed the DaNang Channel entrance buoy (within 100 
yards), and that by 8:00 p.m., the ship had passed the DaNang 
mid-channel buoy, which was at 100 yards to port.  The 
remainder of the report (for the rest of that evening until 
midnight) refers to the handling of a fire in quarters aboard 
the ship. 

The RO also obtained the veteran's service personnel records 
in order to determine his actual dates and circumstances of 
service aboard the USS Shangri-La.  His records show that he 
reported for duty aboard the USS Shangri-La in November 1968.  
These records also include June 1964 and February 1967 
certificates of clearance reflecting that the veteran was 
awarded a "secret" clearance status based on a satisfactory 
background investigation completed in April 1964.  
Thereafter, a March 1968 certificate indicated that his 
clearance had been recharacterized as "top secret," based 
on the aforementioned background investigation.  Performance 
evaluations for the period of November 1968 to May 1970 
record that the veteran's duties aboard the USS Shangri-La 
consisted of his assignment to the Weapons Department, 
Special Weapons Division, in direct support of air weapons, 
and note that specifically, his duties consisted of the 
assembly, testing, and maintenance of Special Weapons.  His 
performance evaluations aboard the ship for the period of May 
1970 to January 1971 indicate that he was then responsible 
for the assembly of conventional bombs, for use in air combat 
operations in Vietnam.  The veteran's service personnel 
records then reflect that he was transferred from the USS 
Shangri-La for reassignment to another ship in mid-January 
1971.  Finally, these records indicate that the veteran was 
authorized to wear the Vietnam Service Medal and Ribbon for 
service aboard the USS Shangri-La in the contiguous waters of 
Vietnam during the period of April 1970 to November 1970, and 
that he was also authorized to wear a bronze service star in 
conjunction with that medal for service in the XI campaign.  
In addition, the records show that he was authorized to wear 
the Republic of Vietnam Campaign Medal and Ribbon with a 60 
device for six months of service aboard the ship while in the 
contiguous waters of Vietnam during the period ending in 
September 1970.  
 
The Board finds that, in light of its consideration of all of 
the above information, the veteran did not have the requisite 
qualifying service on shore within the Republic of Vietnam 
for purposes of further consideration of his claim for 
service connection in accordance with VA's herbicide exposure 
presumptive provisions.  See 38 U.S.C.A. §§ 101(29)(A), 1116; 
38 C.F.R. §§ 3.2(f), 3.307, 3.309, 3.313(a); VAOPGCPREC 
27-97.  The General Counsel's precedent opinion is very clear 
in its direction that veterans with confirmed service 
offshore of the coast of the Republic of Vietnam must still 
have actual proof of their duties or visitation in-country, 
and the Board finds that the evidence of record does not meet 
that standard.  While there is sufficient evidence to show 
that the veteran was in fact stationed on board the USS 
Shangri-La during the Vietnam Era at a time when it was 
positioned in the official waters of the Republic of Vietnam, 
and on a day when it may have anchored in DaNang Harbor, 
there is still no evidence of record to confirm that on that 
specific date, the veteran actually disembarked from the ship 
(or that any other servicemen did, for that matter).  And, 
while the Board notes that the evidence does show that the 
veteran served as a ordnance mechanic, this information is 
still insufficient to establish that he actually did 
disembark in DaNang to load two nuclear weapons onboard the 
USS Shangri-La.  Thus, the Board concludes that the veteran 
may not be presumed to have been exposed to herbicides during 
his active service, and as such, the Board must deny his 
claim for entitlement to presumptive service connection for 
type II diabetes mellitus in relation to such exposure.  Id.   
Moreover, as there is no medical opinion of record purporting 
to otherwise relate the veteran's currently diagnosed type II 
diabetes mellitus to herbicide exposure in service, the Board 
must also deny entitlement to service connection on that 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994). 

As to the veteran's entitlement to service connection for 
type II diabetes mellitus in relation to the normal 
provisions for presumptive service connection of a chronic 
disease, the Board notes that the veteran's service medical 
records are negative for any indication of complaints, 
symptoms, diagnosis, or treatment of this disease in service, 
and all noted clinical findings in these records that are 
pertinent to such a determination are classified as normal.  
Additionally, there is also no medical evidence of record to 
confirm the manifestation of this disease to a compensable 
degree within a year after the veteran's service discharge.  
Accordingly, service connection is also not warranted under 
this theory of entitlement.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.307, 3.309. 

Finally, as to direct service connection of the veteran's 
type II diabetes mellitus, again, there is no record of the 
development of this disease during active service or in the 
years immediately after service.  To that end, in connection 
with his claim  for service connection, the veteran indicated 
that he first received treatment for this disease from 1985 
to 1990 at a private medical facility.  The RO attempted to 
obtain the veteran's medical records from this facility, but 
the facility reported that it had no records pertaining to 
the veteran in its possession.  Regardless, the Board does 
find that the veteran is still competent to report the onset 
of his symptoms at approximately this time.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran also relayed that he has received additional 
treatment at a VA medical facility since 1998, and his 
treatment records from May 2001 to September 2002 are now of 
record.  These records confirm a type II diabetes mellitus 
diagnosis as of May 2001, but also indicate that the 
diagnosis had been in existence for at least the previous 
three to five years.  Complaints and/or diagnoses in relation 
to the veteran's claimed associated residual disorders of 
peripheral neuropathy involving the feet, left eye blindness, 
and hypertension, are also recorded in these reports.  There 
is no comment within this medical evidence, however, as to 
the etiology of any of these medical problems.

Therefore, without evidence of the development of the claimed 
disease in service or shortly afterwards, and without any 
medical evidence of the etiology of the veteran's somewhat 
recent diagnosis, the Board also finds that entitlement to 
service connection on a direct basis for type II diabetes 
mellitus is also not available at this time.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, after review and consideration of all of the 
pertinent evidence of record, the Board finds that 
entitlement to service connection for type II diabetes 
mellitus is not warranted, under any available theory of 
entitlement, and to include as the result of in-service 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a).  

Finally, as the Board has determined that service connection 
is not warranted at this time for the veteran's type II 
diabetes mellitus, the Board further notes that the veteran's 
companion claim for secondary service connection for his 
associated residual disorders of peripheral neuropathy 
involving the feet, left eye blindness, and hypertension in 
relation to this disease is also not available at this time.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in a state of relative 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for type II diabetes mellitus (with 
associated residual disorders of peripheral neuropathy 
involving the feet, left eye blindness, and hypertension) is 
denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


